[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION OF ORDERS RE DEFENDANT'S MOTIONS #173, #174 and #175
1. Both parties are granted an extension of time within which to file an appeal in this case to not later than 20 days after a decision is rendered on the defendant's "Motion to Open, Reargue and Modify Judgment."
2. The following dates are agreed upon by the parties in open court this day and approved by the court:
a. Defendant shall file a memorandum supporting her position re said "Motion to Open, etc." on or before March 5, 1991.
b. The plaintiff shall file a reply memorandum on or before March 12, 1991.
c. Parties shall present oral arguments on the two motions bearing File Nos. 174 and 175 on Friday, March 15, 1991 at 10:00 a.m. in Courtroom 4C.
JOHN OTTAVIANO, JR. STATE TRIAL REFEREE